Citation Nr: 0913232	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the bilateral feet.

2.  Entitlement to service connection for cold injury 
residuals of the bilateral hands.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which denied the Veteran's claim 
of entitlement to service connection for cold injury 
residuals of the bilateral feet and hands.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Matters not on appeal

In March 2006, the Board denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, an anxiety disorder, and residuals of left leg and 
left shoulder injuries.  The Board's decision is final. 
See 38 C.F.R. § 20.1100 (2008). 

A subsequent October 2007 rating decision denied the 
Veteran's claim of entitlement to service connection for 
prostate cancer, and determined that new and material 
evidence had not been submitted to reopen the previously-
denied claims for bilateral hearing loss, tinnitus and an 
anxiety disorder.  To the Board's knowledge, the Veteran has 
not disagreed with that decision and it is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].




FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a disability of the bilateral feet currently 
exists.

2.  The competent medical evidence of record does not 
indicate that a disability of the bilateral hands currently 
exists.


CONCLUSIONS OF LAW

1.  Cold injury residuals of the bilateral feet were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Cold injury residuals of the bilateral hands were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for disabilities of the 
bilateral feet and hands, which he contends are a result of a 
cold weather injury sustained in France.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
January 26, 2006.  Specifically, the Veteran was advised in 
the letter that VA would obtain all evidence kept by the VA 
and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records that the he identified.  Included 
with the letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letter asked that the Veteran complete this release so that 
VA could obtain these records on his behalf.  The letter also 
informed the Veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  

The January 2006 letter specifically advised the Veteran that 
in order to substantiate his claim for service connection, 
the evidence must demonstrate "a relationship between your 
disability and an injury, disease, or event in military 
service."  
See the January 26, 2006 letter page 6.  

The Veteran was also specifically notified in the January 
2006 letter to describe or submit any additional evidence 
which he thought would support his claim in compliance with 
the "give us everything you've got" requirement contained 
in 38 C.F.R. § 3.159 (b).  [The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The Veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in a letter 
from the RO dated March 20, 2006.  In any event, because the 
Veteran's claims are being denied, elements (4) and (5) are 
moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
reports of private outpatient treatment.

The Veteran's service medical records are not associated with 
the claims folder, and there is indication from the National 
Personnel Records Center (NPRC) that they were destroyed in a 
fire at its facility in St. Louis, Missouri in July 1973.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Federal Circuit elaborated on the 
VA's responsibility to obtain a veteran's service medical 
records.  The Board finds, however, that there is no 
reasonable possibility that the missing records may be 
located or recovered, and thus no useful purpose would be 
served in remanding this matter for more development.  
See Hayre [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

In this case, the RO has attempted to locate the Veteran's 
service medical records.  The RO submitted a request to the 
NPRC in June 2003 [in response to a prior unrelated claim for 
benefits], asking for all available military medical and 
dental records for the Veteran.  The NPRC responded that the 
records were destroyed in the above-mentioned fire.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra.  
So it is in this case.

The Veteran has not been provided with a VA examination for 
his claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

A medical examination is unnecessary in this case, because as 
detailed below there is no objective and competent evidence 
of any diagnosis of disability of the bilateral feet or 
hands.  Under such circumstances, an examination is not 
required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of current diagnosis 
of the claimed residuals of cold injury of the bilateral feet 
and hands.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization, and 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability. 
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

Analysis

Initial matter - the missing service medical records

It is clear that the Veteran's service medical records have 
been lost.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claims has been undertaken 
with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, the outcome of this case hinges on whether the 
Veteran currently evidences a disability of the bilateral 
feet and hands. 

Discussion

With respect to Hickson element (1), current disability, 
there is no medical evidence that supports a conclusion that 
disabilities of the bilateral feet and hands are currently 
present.  No diagnosis of a bilateral foot or hand disability 
is offered in the numerous private outpatient medical records 
in the claims file.  The Board acknowledges references to 
"arthralgias" and "osteoarthritis" in December 2002 
records from M.D.R., M.D.  However, these assessments were 
made in response to the Veteran's complaints of aching in his 
shoulders and muscles.  No complaints as to problems with the 
bilateral feet or hands were made at those times and physical 
examination of the extremities was negative for clubbing, 
cyanosis or edema.  Moreover, a January 2003 record from 
E.B.M., M.D., notes that upon physical examination the 
Veteran's extremities "were normal in appearance, without 
any deformities, and had good peripheral pulses," and a bone 
scan of the Veteran's entire body in March 2003 was 
completely negative for malignancy, trauma or infection.  
Therefore, it appears that the December 2002 "diagnoses" 
rendered by Dr. M.D.R. were in reference to the Veteran's 
general complaints of pain and have not been substantiated 
through diagnostic testing.  

The Board has no reason to doubt that the Veteran experiences 
pain in his hands and feet.  However, symptoms such as pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

To the extent that the Veteran himself contends that he has 
disabilities of the bilateral hands and feet, it is now well-
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the Veteran's own statements offered 
in support of his claims for entitlement to service 
connection for bilateral feet and hand disabilities are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.

In the absence of any currently diagnosed bilateral feet and 
hand disabilities, service connection may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  Accordingly, Hickson element (1) has not been 
met, and the claims fail on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (2), in service disease or 
injury, the Board will separately address disease and injury.

Concerning disease, as noted above the Veteran's service 
treatment records have been destroyed in a fire.  He has not, 
however, submitted any evidence of an in-service feet or hand 
disease and does not contend that he ever suffered a disease 
of the feet or hands in service.  [The Board notes that the 
Office of the Surgeon General located a hospitalization 
record for the Veteran dated in April 1945; however, this 
record was for an unrelated genitourinary problem.]  

Concerning injury, the Veteran contends that he sustained a 
cold weather injury while serving in France.  See the 
Veteran's February 1, 2006 statement.  

While the Board has no reason to doubt that the Veteran was 
exposed to cold temperatures in service, as were many other 
Veterans, there is no indication that such exposure resulted 
in any injury. 

Crucially, there is no mention of feet or hand problems by 
the Veteran until he filed his claim of entitlement to VA 
benefits in November 2005, almost 60 years after he left 
military service in February 1946 and two years after he 
filed his initial claim for VA benefits in February 2003.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a Veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim]; see also Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the Veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised].

The lack of any evidence of bilateral feet and hand problems 
after service, and the filing of the claim for service 
connection 60 years after service, is itself evidence which 
tends to show that no cold injury was sustained in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].

In essence, the Veteran's claims rest of his own recent 
statement that he sustained a cold weather injury in service.  
However, his statement is outweighed by the utterly negative 
service medical records, as well as the lack of objective 
evidence of bilateral feet and hand problems after service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the Veteran].

In short, because the record as a whole clearly demonstrates 
that the Veteran never mentioned a cold weather injury in 
service until he brought up the subject in connection with 
his claim for VA benefits approximately 60 years after his 
separation from service, the Board finds his recent 
statements concerning such an injury to be lacking in 
probative value.  

Hickson element (2) is therefore not met, and the Veteran's 
claims of entitlement to service connection also fail on this 
basis.  

Finally, with respect to Hickson element (3), medical nexus, 
in the absence of a current disability or in-service disease 
or injury, it naturally follows that a medical nexus is 
lacking also.  Accordingly, Hickson element (3), medical 
nexus, is not met, and the Veteran's claims fail on this 
basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
cold injury residuals of the bilateral feet and hands.  The 
benefits sought on appeal are accordingly denied.






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for cold injury residuals 
of the bilateral feet is denied.

Entitlement to service connection for cold injury residuals 
of the bilateral hands is denied.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


